Title: To George Washington from Colonel Oliver Spencer, 30 April 1779
From: Spencer, Oliver
To: Washington, George



Sir
Easton [Pa.] April 30th 1779

your Excellency’s favour of Yesterday I Receiv’d, have ordered the Stores at Machocamack to be conveyed down as far as Van Camps, where a quantity of Stores are Deposited by Col. Hooper, I do not think the Stores will be very Safe there, without a guard. as bringing off our men from that part leaves the Whole Country on the Delaware open—enclsed is a return of Such Officers as chuse to remain in the Service. I am Sorry to See the Number So Small. Especially of those formerly Col. Malcoms, which has Occationed great Disorder in the men of that Regiment by their Officers leaving them. they have Unanimously Declared they will not march from this Town under my Command. which makes me Extreemly Unhappy, am very loath to take Command of Such men, altho’ I am of Opinion the riot might have been quelled. but between the officers who were leaving them, and those who were to take Command, there Seem’d to be a Difficulty attending rash Measures. I could wish from these Disagreable Circumstances, (altho’ they ought to be reduced to a State of Obedience,) that they might be returned to the States from whence they were raised—this Seems to be the voice of the principle part of the officers remaining in the Regt or new Corps. Col. Malcom proposes going to Philidelphia, and will lay the matter before Congress. I am with Esteem your Excellency’s Most Obedt & Hble Servt
Oliver Spencer
